DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 and 12-60 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 10, 20, 24, 31 and 59 the closest prior art Morse (US 2006/0162642 A1) discloses a method for generation of gasses contained in a salt solution in accomplished by disposing automated, floating wave power collection vessels in waters distant from shore, the vessels navigating within one or more predetermined geographic zones, having suitable wave conditions for such operation. The wave power devices generating electricity and the gasses are extracted from the salt solution by electrolysis. Automated storage vessels are used as shuttles to deliver the gasses to shore facilities.
However, regarding claim 1, Morse either singularly or in combination, fail to anticipate or render obvious a buoyant proof-of-work computation apparatus, comprising: a plurality of integrated circuits, said plurality of integrated circuits energized by the wind-to-electrical-energy converter and adapted for identifying cryptocurrency proof-of-work values, in combination with all the other limitations in the claim as claimed and defined by the Applicant.
Regarding claim 10, Morse either singularly or in combination, fail to anticipate or render obvious a buoyant machine learning apparatus, comprising: a plurality of integrated circuits, said plurality of integrated circuits energized by the wind-to-electrical-energy converter and adapted for training of a machine learning model; and a data communication system mounted on the buoyant member for communicating machine learning task specifications to the plurality of integrated circuits, in combination with all the other limitations in the claim as claimed and defined by the Applicant.
Regarding claim 24, Morse either singularly or in combination, fail to anticipate or render obvious a marine machine learning processing system, comprising: wherein the plurality of integrated circuits is energized by the wind-to-electrical-energy converter and configured for training of a machine learning model; and wherein the remote task administrator computer is configured to transmit machine learning task specifications to the buoyant machine learning apparatus for processing, in combination with all the other limitations in the claim as claimed and defined by the Applicant.
Regarding claim 31, Morse either singularly or in combination, fail to anticipate or render obvious a wind-powered marine task processor, comprising: said plurality of computing processors configured to produce computational results by the execution of computational tasks specified by encoded signals received by the buoyant computing apparatus; wherein the buoyant computing apparatus receives, via encoded signals, computational tasks; and wherein the buoyant computing apparatus transmits, via encoded signals, computational results derived from received computational tasks, in combination with all the other limitations in the claim as claimed and defined by the Applicant.
Regarding claim 59, Morse either singularly or in combination, fail to anticipate or render obvious a buoyant computing apparatus, comprising: a plurality of computing processors mounted on the buoyant member, said plurality of computing circuits energized by the wind-to- electrical-energy converter and configured to perform computational processing unrelated to generating and communicating status information of the buoyant computing apparatus, in combination with all the other limitations in the claim as claimed and defined by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A RIVERA VARGAS whose telephone number is (571)270-7870. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864